Citation Nr: 1612555	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  11-23 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim of service connection for a right knee disability.

2. Whether new and material evidence has been received with respect to the claim of service connection for a low back disability.

3. Whether new and material evidence has been received with respect to the claim of service connection for head problems.

4. Entitlement to service connection for a low back disability, to include radiculopathy.

5. Entitlement to service connection for a gastrointestinal disability.

6. Entitlement to service connection for a sleep disorder.

7. Entitlement to service connection for muscle and joint pain.

8. Entitlement to service connection for a right leg disability.

9. Entitlement to service connection for a left leg disability.

10. Entitlement to service connection for a left knee disability.

11. Entitlement to service connection for a cervical spine disability (neck) with radiating pain.

12. Entitlement to service connection for a right shoulder disability.

13. Entitlement to service connection for hemorrhoids.

14. Entitlement to service connection for high cholesterol.

15. Entitlement to service connection for headaches.

16. Entitlement to a rating in excess of 10 percent for duodenal ulcer with history of hemorrhage.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971 and from January 1977 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issues of service connection for low back, neck, headache, gastrointestinal, and hemorrhoid disabilities and an increased rating for duodenal ulcer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claims of service connection for the right knee, low back, and head problems were denied in a July 2006 decision by the RO; the Veteran did not appeal and new and material evidence was not received within one year.

2. The Veteran has since submitted new and material evidence regarding the low back and head claims.

3. The new evidence submitted is not material to the Veteran's right knee claim.

4. High cholesterol is not a disability for VA compensation purposes.

5. The evidence does not show left knee, right leg, or joint or muscle disabilities.

6. The evidence does not show that left tibia exostosis occurred in or is related to service.

7. The evidence does not show a diagnosed sleep disorder.

8. The evidence does not show a current right shoulder disability.


CONCLUSIONS OF LAW

1. The July 2006 RO denial of service connection for a right knee disability became final, and new and material evidence has not been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2. The July 2006 RO denial of service connection for a low back disability became final, and new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

3. The July 2006 RO denial of service connection for head problems became final, and new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

4. The criteria for service connection for high cholesterol have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

5. The criteria for service connection for left leg disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

6. The criteria for service connection for right leg disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

7. The criteria for service connection for left knee disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

8. The criteria for service connection for sleep disturbances have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

9. The criteria for service connection for right shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In September 2009, October 2009, and April 2010, prior to adjudication of his claims, the RO sent the Veteran letters providing notice that satisfied the requirements of the VCAA. These letters explained the criteria for establishing service connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters also explained the basis for previous denials and necessary new and material evidence requirements for reopening the claims.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  No additional notice is required.    

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, available medical records have been obtained and considered, including private records.  Service treatment records from the Veteran's first period of service are unavailable.  The RO made two requests for these records in 2005 and 2006; the second specifically requested the 1970 to 1971 records.  In a June 2006 response, the record repository explained that there were no additional service records for the Veteran.  The RO informed the Veteran of the inability to obtain these records and afforded him an opportunity to supply any in his possession.  

VA provided examinations for the leg, knee, muscle/joints, sleep disorder, and right shoulder claims in November 2010.  VA is not required to provide medical opinions for the claimed right knee disability, because new and material evidence has not been provided.  See 38 C.F.R. § 3.159(c)(4)(iii).  Additionally, VA is not required to provide examinations and opinions for the high cholesterol claim, because the evidence shows only laboratory findings not a current disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The November 2010 VA examination and opinions are sufficient for the leg, knee, muscle/joint pain, sleep disorder, and right shoulder claims.  The examiner discussed all current subjective complaints and medical findings and supported conclusions with detailed rationale.  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. New and Material Evidence
 
Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in July 2006 denying the Veteran's claims of service connection for a low back disability, right knee disability, and head problem.  The Veteran was informed of his right to appeal but did not do so.  Furthermore, new and material evidence was not received within one year of the rating decision.  Therefore, the July 2006 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104; 20.202.

With regard to the knee claim, the 2006 decision discusses the lack of evidence connecting patellofemoral syndrome with service or an in-service soft tissue injury.  The evidence of record at the time of the July 2006 denial included statements from the Veteran, treatment records, service records, and a VA examination.  The 2006 VA examiner diagnosed patellofemoral syndrome in the right knee but could not provide an opinion on a possible connection to service.  Service treatment records showed the soft tissue injury in April 1984 and a general note of knee problem in the Veteran's July 1992 separation questionnaire.  Since the 2006 rating decision, the evidence includes statements from the Veteran, treatment records, and a November 2010 VA examination.  The Veteran's statements assert that he injured his knees from years of military training with simulated war exercises, field training, hazardous duty, and parachute duty.  The VA examiner found medial, lateral, and patellofemoral joint spaces well-maintained for the Veteran's age.  There was no evidence of deformity, fractures, or dislocation and the examiner recorded the knee as being within normal limits.  The examiner addressed the 2006 diagnosis of patellofemoral syndrome and concluded that it was less likely than not caused by or aggravated by service because there was no evidence of chronicity of a right knee condition during or after military service. 

The Veteran's statements, current medical records, and the VA examination had not been previously considered by agency decision makers and are considered new.  However, they are not material; they do not assert continuous symptoms or otherwise evidence a connection to service.  Treatment records do not show recurrent complaints of or treatment for a right knee disability.  The Veteran's statements only address occurrences in service, not the intervening time.  Finally, the VA opinion does not evidence a nexus to service; the opinion is negative.  The Board has viewed the right knee claim in light of the low threshold for reopening claims, but the evidence is not new and material.  See Shade, 24 Vet. App. at 118; 38 C.F.R. § 3.156.  The right knee claim cannot be reopened at this time. 

Regarding the low back, the RO denied the prior claim based on a lack of evidence connecting the back disability to service.  The evidence at the time included service records, treatment records, statements from the Veteran, and a VA examination.  Service treatment records showed low back complaints and treatment in June 1973, March 1985, and September 1988.  The Veteran reported recurrent back pain on his July 1992 separation questionnaire.  The 2006 VA examiner diagnosed chronic back strain and noted mild degenerative changes, joint space narrowing, spondylolisthesis, and mild scoliosis or splinting on x-ray.  Since the 2006 denial, the Veteran submitted statements and VA obtained treatment records and a November 2010 examination, which had not been previously considered by agency decision makers.  The Veteran wrote about in-service injuries from being in the Airborne infantry, road marches, war simulations, and mass parachute jumps.  During April 2011 treatment, the Veteran reported back pain since 1990.  In a January 2013 statement, the Veteran wrote that his back deteriorated throughout the years after service.  The Veteran's statements of low back symptoms since the time of service are material as they address the unestablished fact of nexus to service.  With this new and material evidence, the Veteran's low back claim can be reopened.  See Shade, 24 Vet. App. at 118; 38 C.F.R. § 3.156.

Regarding the head problem, the RO denied the prior claim finding that the evidence did not establish service in the Southwest Asia Theater for consideration under special provisions for Gulf War veterans.  See 38 C.F.R. § 3.317.  Evidence at the time of the 2006 denial included service records and the Veteran's statements.  Service treatment records show a February 1992 note referencing headaches and concussion that is difficult to read.  Since the 2006 denial, VA obtained an examination that is not previously considered by decision makers.  During the examination, the Veteran reported the onset of headaches as his 1991 Gulf War deployment.  The examiner diagnosed tension type headaches.  The Veteran's report asserts continuous headache symptoms and addresses a material, unestablished fact of nexus to service.  As such, new and material evidence has been received for headaches and the claim can be reopened.  See Shade, 24 Vet. App. at 118; 38 C.F.R. § 3.156.

III. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Alternatively, a veteran who served in the Southwest Asia Theater during the Persian Gulf War and exhibits objective indications of a qualifying chronic disability may be service connected, so long as the objective symptoms occurred either during service in the Southwest Asia Theater or manifested to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

A "qualifying chronic disability" means a chronic disability resulting from: an undiagnosed illness or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms (such as chronic fatigue syndrome (CFS), fibromyalgia, or functional gastrointestinal disorders). 38 C.F.R. § 3.317(a)(2)(i).  The Southwest Asia Theater is defined as Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2). 

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose a complex disability, such as a musculoskeletal disability, as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements generally credible as they have been consistent and detailed.

High Cholesterol

The Veteran is claiming entitlement to service connection for high cholesterol, which is shown in his medical records.  However, service connection is only warranted where the evidence demonstrates disability.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1.  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'g and rev'g on other grounds, Sanchez-Benitez v. Principi, 259 F.3d. 1356, 1361-62 (Fed. Cir. 2001). 

High cholesterol is simply a laboratory test result, and not a disability in and of itself.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  As such, it cannot provide a basis for a valid claim for service connection.  See Brammer, 3 Vet. App. at 225. The reasonable doubt doctrine is not for application, and the Veteran's claim of entitlement to service connection for high cholesterol is denied.  See 38 C.F.R. §§ 3.102, 3.303.


Legs, joints/muscles, and left knee

The Board has reviewed the record and finds that the criteria for service connection for left knee, right and left leg, and joint and muscle pain disabilities have not been met.  See 38 C.F.R. § 3.303.  

The Veteran asserted that his left knee, leg disabilities, and general joint and muscle pain are undiagnosed illnesses or medically unexplained chronic multi-symptom illness caused by service in the Southwest Asia Theater.  The Veteran's DD214 shows three years and eight months of foreign service and that he received the Southwest Asia Service Medal with bronze service star.  The Southwest Asia Service Medal denotes service in support of operations in Southwest Asia but does not necessarily evidence service within the Southwest Asia Theater as defined by VA regulation.  His DD214 does not specify in which countries he served.  The Veteran provided a certificate of service in operation desert storm, which notes service in Israel.  Israel is not one of the countries considered by VA regulation as being part of the Southwest Asia Theater, and there is no evidence that the Veteran served in one of the enumerated countries.  See 38 C.F.R. § 3.317(e)(2).  Therefore, the regulation for Gulf War diseases is not for application.  See id.

Alternatively, for the left knee, the Veteran reported the onset of pain as occurring after recurrent Airborne operations.  See November 2010 examination.  In a September 2009 statement, the Veteran asserted that his knee pain was from years of military training with simulated war exercises, field training, hazardous duty, and parachute duty.  Service treatment records do not show complaints of or treatment for a left knee disability, although a July 1992 questionnaire notes "knee problem" generally.  

More importantly, the evidence does not show current left knee, right leg, or muscle/joint disabilities.  The November 2010 examiner recorded medial, lateral, patellofemoral joint spaces as well-maintained for the Veteran's age with no deformity, fractures, or dislocation.  The examiner deemed the knees to be within normal limits and did not diagnose a knee disability.  The examiner found no evidence of injury to ligaments, bones or muscles in the legs.  The Veteran had normal reflexes, sensation, and full motor function in his legs.  See November 2010 examination.  The examiner reviewed diagnostic testing that showed the right and left tibia and fibula within normal limits for the Veteran's age.  The right leg was normal.  The examiner noted left tibia exostosis.  VA treatment records do not show any diagnosis of disabilities in the knees, legs, or muscles/joints.  The Veteran has also not identified any specific leg, joint, muscle, or knee diagnosis.  Pain alone without an underlying disability is not subject to service connection.  See Sanchez- Benitez, 13 Vet. App. at 285.  Service connection cannot be granted without evidence of a current disability.  See Brammer, 3 Vet. App. at 225.  Therefore, the claims for left knee, right leg, and muscle/joint disabilities are denied.

The Board notes that during the 2010 examination, the Veteran reported pain traveling down to his right thigh, and the examiner diagnosed lumbar radiculopathy right thigh.  Lumbar radiculopathy is remanded with the claim for service-connection for a back disability.  However, the claim for any musculoskeletal disabilities in the right leg is denied for lack of current diagnosis.         

As noted, the November 2010 VA examiner found left tibia exostosis.  Service treatment records do not show any complaints of or treatment for an injury to the left tibia.  Moreover, the examiner opined that left tibia exostosis is less likely than not related to service because there was no evidence of a tibia condition in service or in the proximal years and cramp symptoms are not consistent with the tibia exostosis condition.  The Veteran has not reported recurrent symptoms or treatment in the left tibia that could evidence a connection to service.  As such, service connection for the left leg also cannot be established.  See 38 C.F.R. § 3.303.

Sleep disorder

Based on the record, the Board finds that the criteria for service connection for a sleep disorder have not been met.  See 38 C.F.R. § 3.303.

The evidence does not show a current, independently diagnosed sleep disorder.  In statements to VA, the Veteran reported having sleep disturbances due to aching and pain in his knees.  The Veteran also noted sleep problems that he associated with high stress and worry.  The November 2010 VA examiner did not diagnose a sleep disorder.  Similarly, VA and military treatment records do not show diagnosis of a sleep disorder.  To the extent that sleep disturbance is a symptom of knee pain, the Veteran is not service-connected for knee disabilities.  If he experiences sleep problems related to anxiety, that symptom can be rated as associated with his service-connected anxiety disorder.  See 38 C.F.R. § 4.130, Diagnostic Code 9400.  The evidence does not show a sleep disorder disability, and service connection for such cannot be granted.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.  

Right shoulder

After review of the record, the Board finds that the criteria for service connection for a right shoulder disability have not been met.  See 38 C.F.R. § 3.303.

The evidence does not show a current right shoulder disability.  The Veteran asserts that he sustained a right shoulder injury from repeated parachute landings on the right side.  See September 2009 and January 2013 statements.  August and September 2009 treatment records note chronic shoulder pain; accompanying x-ray showed no abnormalities in the right shoulder.  The November 2010 examiner found a normal right shoulder with no pathology.  Similarly, VA and military treatment records do not show any current right shoulder disability.  During the November 2010 examination, the Veteran reported the onset of right shoulder pain with a neck injury from Airborne operations in the 1970s.  He explained the pain as radiating from his neck to his right shoulder.  Pain alone without an underlying disability is not subject to service connection.  See Sanchez- Benitez, 13 Vet. App. at 285.  However, if the pain is caused by cervical radiculopathy, that symptom may be considered on remand with the claim for service connection for a neck disability.  As there is no evidence of an independently diagnosed right shoulder disability, the claim for service connection for the right shoulder must be denied.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.  

The Veteran has been afforded the benefit of the doubt, but the preponderance of the evidence is against service connection for high cholesterol, left and right leg disability, left knee disability, joint and muscle pain, sleep disturbance, and right shoulder disability.  See 38 C.F.R. § 3.102, 3.303.


ORDER

New and material evidence having not been received, the petition to reopen the claim for a right knee disability is denied.

New and material evidence having been received, the petition to reopen the claim for a low back disability, to include radiculopathy, is granted.

New and material evidence having been received, the petition to reopen the claim for head problems, or headaches, is granted.

Service connection for high cholesterol is denied.

Service connection for a left leg disability is denied.

Service connection for a right leg disability is denied.

Service connection for a left knee disability is denied.

Service connection for joint and muscle pain is denied.

Service connection for sleep disorder is denied.

Service connection for a right shoulder disability is denied.


REMAND

Additional development is needed for the Veteran's remaining claims.  First, for the neck claim, the evidence shows degenerative disc disease and degenerative joint disease of the neck, the Veteran reported repeated trauma to his neck from Airborne operations, and he reported the onset of neck symptoms as the 1970s during service.  The November 2010 examiner gave a negative opinion on connection to service based on no evidence of chronicity of neck condition during service or in the years after service.  The opinion is inadequate because the examiner does not appear to have considered all the relevant evidence, including the Veteran's report of symptoms since service and current treatment records that refer to chronic neck pain.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For the back, the evidence shows mild degenerative changes, joint space narrowing with spondylolisthesis, and mild scoliosis or splinting of the lumbar spine in 2006, treatment for low back pain and muscle spasm throughout the period on appeal, treatment for low back pain and spasm in service, and the Veteran's reports of pain since service.  The November 2010 examiner diagnosed lumbar radiculopathy right thigh but did not provide an opinion on a possible relationship to service.  New opinions are needed.  See McLendon, 20 Vet. App. at 79.

For the gastrointestinal and hemorrhoid claims, a medical opinion is necessary.  Current treatment records show diverticulosis of the colon and heartburn with medication, service treatment records show assessments of gastric reflux, gastritis, and esophagitis, and the Veteran reported gastrointestinal problem beginning in the military with stress.  The evidence also shows treatment for hemorrhoids, and the November 2010 examiner discussed hemorrhoids on the examination for the duodenal ulcer.  The November 2010 examiner's opinion was limited to a discussion of whether these conditions were undiagnosed illness or medically unexplained chronic multi-symptom illness.  An opinion is needed to determine whether heartburn began in service and whether heartburn and hemorrhoids are related to service-connected duodenal ulcer or anxiety.  Similarly, for headaches, the November 2010 examiner only discussed whether they could be an undiagnosed or medically unexplained chronic multi-symptom illness.  The examiner diagnosed tension headaches, service records show treatment for headache and concussion in February 1992, and the Veteran reported the onset of headaches in 1991.  Opinions on all raised theories of entitlement are needed.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

For the duodenal ulcer, the most recent VA examination was a general medical examination in November 2010 and the examiner did not discuss the specific rating criteria, such as pain and the frequency of symptoms.  Further, treatment records since the VA examination continue to mention the ulcer condition and note that the Veteran avoids certain medications out of fear of exacerbating the ulcer.  A new examination would be helpful to understand the current nature of the ulcer disability.    

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Then, schedule the Veteran for an examination for his neck and back claims and forward the claims file to the examiner to address the following:

a. Is the Veteran's current neck degenerative disc disease or degenerative joint disease at least as likely as not related to repeated trauma, to include from parachute jumps in service?

Please consider all lay and medical evidence, including the Veteran's report of the onset of neck pain in service. 

b. Is the Veteran's current low back disability at least as likely as not related to repeated trauma in service from road marches, war simulations, and parachute jumps?

Please consider all lay and medical evidence, including the in-service complaints of and treatment for low back pain and muscle spasms in June 1973, March 1985, September 1988, and July 1992 and the Veteran's reports of continuous back pain since 1990.

Provide rationale for any conclusions given.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. Schedule the Veteran for an examination and opinion for his headache claim and forward the claims file to the examiner to provide opinions on the following:

a. Did the Veteran's current headaches at least as likely as not begin during service (from February 1970 to October 1971 and from January 1977 to September 1992)?  

b. Are headaches at least as likely as not related to service?

c.  If the above answer if negative, are headaches part of a medically unexplained chronic multisymptom illness?

Please consider all lay and medical evidence, including the February 1992 treatment for headache and concussion and the Veteran's report of the onset of headaches in 1991.  Provide rationale for any conclusions given.  

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4. Schedule the Veteran for an examination for his gastrointestinal, hemorrhoid, and duodenal ulcer claims and forward the claims file to the examiner to provide opinions on the following:

a. Measure and record the current symptoms of the Veteran's duodenal ulcer disability, including subjective complaints.

b. Did the Veteran's heartburn at least as likely as not begin during service (from February 1970 to October 1971 and from January 1977 to September 1992)?

c. Is the Veteran's heartburn at least as likely as not related to in-service stress or service-connected anxiety?

d. Was the Veteran's heartburn at least as likely as not aggravated beyond the natural progression by his service-connected anxiety?

e. Is the Veteran's heartburn at least as likely as not caused by service-connected duodenal ulcer?

f. Was the Veteran's heartburn at least as likely as not aggravated beyond the natural progression by service-connected duodenal ulcer?

g. Are the Veteran's hemorrhoids at least as likely as not caused by his service-connected ulcer?

 h. Were the Veteran's hemorrhoids at least as likely as not aggravated beyond the natural progression by her service-connected duodenal ulcer?

i.  If the above answers are all negative, then state whether it is at least as likely as not that the gastrointestinal symptoms are part of a medically unexplained chronic multisymptom illness.

Please consider all lay and medical evidence, including the Veteran's reports of onset and continuous symptoms.  Provide rationale for any conclusions given.  

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

6. If any claim on appeal remains denied, issue a supplemental statement of the case and return the appeal to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


